ANDERSON, J.
(On Rehearing.) — Upon a reconsideration of this case, we are still of the opinion that the evidence as to whether or not defendant was getting a commission or for collecting license tax was not competent to establish the truth of the charge; but it was competent to show motive, and was a circumstance to be considered by the jury in assessing damages. The rehearing is therefore granted, the judgment of reversal is set aside, and the cause is affirmed.
Affirmed.
Tyson, 0. J., and Haralson, Dowdell, Simpson, and Denson, JJ., concur.